Case 5:17-cv-01509-EEF-MLH Document 56 Filed 10/30/19 Page 1 of 2 PageID #: 483



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 RODRICUS CRAWFORD, ET AL                     CIVIL ACTION NO. 5:17-cv-01509

 VERSUS                                       JUDGE ELIZABETH E. FOOTE

 CADDO PARISH CORONER’S
 OFFICE, ET AL                                MAGISTRATE JUDGE MARK L. HORNSBY

         FRCP RULE 41(a)(1)(ii) JOINT STIPULATION OF DISMISSAL

       NOW COME Plaintiff, RODRICUS CRAWFORD, and Defendant JAMES
 TRAYLOR, M.D., being all remaining parties to this cause, who represent that all claims
 of all parties herein have been settled and compromised, and hereby stipulate that this
 matter be dismissed, in its entirety and with prejudice, with each party to bear his or its
 own costs.

                                          Respectfully submitted:

                                          THE PROMISE OF JUSTICE INITIATIVE


 1024 Elysian Fields Ave.                 By: /s/ Cecelia Trenticosta Kappel
 New Orleans, LA 70117                       Cecelia Trenticosta Kappel
 Telephone: (504)529-5955                    ATTORNEYS FOR APPELLEE
 Facsimile: (504)595-8006                    RODRICUS CRAWFORD


                                          THE CLAIBORNE FIRM, P.C.

 410 East Bay Street                      By: /s/ David J. Utter
 Savannah, GA 31401                          David J. Utter
 Telephone: (912)236-9559                    ATTORNEYS FOR APPELLEE
 Facsimile: (912)236-1884                    RODRICUS CRAWFORD
Case 5:17-cv-01509-EEF-MLH Document 56 Filed 10/30/19 Page 2 of 2 PageID #: 484




                                             JEFF LANDRY
                                             ATTORNEY GENERAL


 Post Office Box 1180                        By: /s/ Brian D. Smith
 Shreveport, LA 71163-1180                      Brian D. Smith, La. Bar No. 12151
 Telephone (318) 221-3444                       (Lead Attorney)
 Facsimile (318)221-8811                        Special Assistant Attorney General
                                                ATTORNEY FOR DEFENDANT,
                                                JAMES M. TRAYLOR, M.D.

                               CERTIFICATE OF SERVICE

        I do hereby certify that on the 30th day of October, 2019, I electronically filed the

 foregoing with the Clerk of Court by using the CM/ECF system, which will send a notice

 of electronic filing to all participating counsel of record.

                                                     /s/Brian D. Smith
                                                    Brian D. Smith
